Citation Nr: 0502160	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy for the period April 1, 1982, 
through April 10, 1996.

2. Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy for the period April 11, 1996, 
through June 6, 1997.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1960 
to May 1963 and from January 1965 to March 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2003, the veteran appeared before the undersigned 
and gave testimony in support of his claim.  In August 2003, 
the Board denied the veteran's claim.  The veteran appealed 
the denial to The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In response to a joint 
motion by the parties, in September 2004, the Court vacated 
the Board's decision, and remanded the matter to the Board.  

In her November 2004 letter to the Board, the veteran's 
representative has argued that the veteran is entitled to a 
total disability rating based on unemployability as of June 
1984.  This matter is referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  The veteran has argued that he is entitled 
to a 60 percent rating since August 1992 and that he is 
entitled to a 20 percent rating as of  April 1992.  

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran's diabetes mellitus, with diabetic retinopathy, 
early cataracts, and peripheral neuropathy is rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913 (DC).  During the time 
frame under consideration in this appeal, regulatory changes 
amended the rating criteria for evaluating diabetes mellitus 
in the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 
4 (1996), effective June 6, 1996.  See 61 Fed. Reg. 20440 
through 20447 (May 7, 1996).  The modified rating schedule 
changed the rating criteria for diabetes mellitus under 
Diagnostic Code 7913 to more objective, consistent, and 
precise criteria.  See 61 Fed. Reg. 20444 and 20447 (May 7, 
1996).  VA must apply the version of 38 C.F.R. § Part 4 which 
is more favorable to the appellant.  The RO is to be afforded 
the initial review on this point, and the old and revised 
criteria should be provided to the veteran to ensure that the 
veteran has had adequate notice of the old and new criteria.  

Further, the RO did not evaluate the veteran's claim for an 
increased rating for service-connected diabetes mellitus 
under the old criteria; the statement of the case and 
supplemental statement of the case identify the issue 
incorrectly and the supplemental statement of the case 
supplies only new criteria to the veteran.  Therefore, the RO 
should adjudicate the veteran's claim for an increased rating 
under both the pre-June 6, 1996, criteria under the Schedule 
and the current regulations and should assign a rating based 
on the "version most favorable" to the veteran for the 
appropriate time frame.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  The RO should assist 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, and undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the claim, to include consideration of 
staged ratings as noted in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought is denied, a SSOC should 
be issued which lists all pertinent laws 
and regulations, including the old 
criteria under DC 7913.  The appellant 
and his representative should be afforded 
an opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




